DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Tseng et al. (US Pub. No. 2019/0107900 A1) shows a mouse device 100 (Fig. 1 and para. 21) comprising: a casing comprising a shell plate (upper shell 20, Fig. 2 and para. 23), wherein the shell plate has a through hole 22 (Fig. 2 and para. 23), and the 5through hole has a hole edge (Fig. 2 and para. 23); a button 50 disposed on the shell plate (Figs. 1 and 2 and para. 21), wherein the button comprises a switch-triggering member (upper magnet 53, Figs. 3 and 6 and paras. 32 and 34), and the switch-triggering member is penetrated through the through hole (Figs. 2, 3 and 6 and paras. 32 – 34); and an elastic guiding structure 476 having a free end (Figs. 6 and 8 and paras. 30 and 34).  
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 

		The prior art of record does not show this configuration, therefore claim 1 is allowable.
		Claims 2 – 5, 8 and 9 are allowable at least by virtue of their dependence on claim 1.    
		Claim 7 recites that the first elastic bar has a first side portion adjacent to the second elastic bar, and the second elastic bar has a second side portion adjacent to the first elastic bar, wherein the first side portion has a first protrusion adjacent to the first free end, and the second side portion has a second protrusion adjacent to the second free end, and wherein the switch- triggering member of the button is sandwiched between the first protrusion and the second protrusion.
		The prior art of record does not show this configuration, therefore claim 7 is allowable.

		The prior art of record does not show this configuration, therefore claim 10 is allowable.
		Claims 11 – 13 are allowable at least by virtue of their dependence on claim 10.    
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/CARL ADAMS/
Examiner, Art Unit 2627